Citation Nr: 1335834	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  07-29 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral foot disorder. 

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a bilateral foot disorder. 

3.  Entitlement to service connection for a low back disorder, to include as secondary to a bilateral foot disorder. 

4.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the claims. 

The Veteran presented testimony at a video-conference hearing before the undersigned Veterans Law Judge in September 2010.  A transcript of the hearing is of record.  In November 2010, the case was remanded to the RO for further development.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not shown in service or for many years thereafter and is not shown to be related to service, including an isolated panic attack experienced therein. 

2.  Grade 3 bilateral pes planus was noted on the Veteran's induction examination and this pre-existing foot disability is not shown to have increased in severity during service.

3.  A bilateral hip disorder was not shown in service or for many years thereafter and is not shown to be related to service.

4.  A low back disorder was not shown in service or for many years thereafter and is not shown to be related to service.
  

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for a bilateral foot disorder are not met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

3.  The criteria for entitlement to service connection for a bilateral hip disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

4.  The criteria for entitlement to service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).   Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

February 2005 and April 2006 letters explained the evidence necessary to substantiate the claims and VA and the Veteran's responsibilities.  The letters also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The September 2005 letter was provided to the Veteran prior to the initial adjudication of his claims, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004).  It does not appear that the Veteran received notice in a specific letter in relation to the matter of secondary service connection.  See 3.310.  However, the Veteran is not service connected for any disability and that aspect of his claims is being denied as a matter of law; therefore, no further notice is required.   

With regard to the duty to assist, the claims file contains the service treatment records, VA treatment records, Veterans Center records, Social Security Administration (SSA) records, private treatment records, the report of a VA examination, and the assertions of the Veteran and his representative.  

Regarding the Veteran's hearing before the Board, 38 C.F.R. 3.103(c)(2) requires that a VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).   Here, during the Veteran's October 2008 hearing, all parties agreed as to the issues on appeal, including the issues herein decided.  The parties also had a specific discussion on the evidence contained in the record and if any pertinent evidence might still be outstanding.  Additionally, the Board's subsequent November 2010 remand further instructed the RO/AMC to obtain any outstanding "clinical" records from service, VA treatment records, Veteran's center records SSA records and private treatment records.  There is no indication the Veteran has any additional evidence to submit or that there is any additional evidence for VA to obtain regarding the claims herein decided.   Thus, the Board finds that the Board's duties under Bryant have been met.  Further, to the extent there were any shortcomings, the Veteran was not prejudiced as there is no indication there is any further outstanding evidence pertinent to his claims. 

Regarding compliance with the November 2010 remand, the Board notes that pursuant to the remand instructions, outstanding VA treatment records, SSA records and Veteran's Center records have been obtained.  Also, the RO/AMC attempted to obtain clinical records from service but was informed by the National Personnel Records Center that no such records were available.  There is no indication that there are any alternative sources available from which to request these records.   As a result, the AMC made an appropriate formal finding in May 2011 that the records are not available.  The Veteran was also appropriately notified of the unavailability of the records in a May 2011 letter.  Additionally, although the remand instructed the RO/AMC to obtain private treatment records from a "Dr. Rome", in April 2011 correspondence, the Veteran indicated that he had not received treatment from a physician by this name but had received VA treatment from a "Dr. Romm."  Records of treatment from Dr. Romm have been associated with the claims file.  Accordingly, the Board finds that the RO/AMC has appropriately complied with all of the November 2010 remand instructions.  

The Board has also considered whether any VA medical examinations with medical nexus opinions are necessary for proper adjudication of the Veteran's claims.  An examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  As will be explained in more detail below, the evidence does not meet even the low threshold for indicating that the Veteran's current psychiatric, back and hip disabilities may be associated with any event in service, as there is no medical evidence even suggesting such a relationship, nor is continuity of psychiatric, low back or hip disability since service shown or alleged.  Instead, the evidence is limited to a bare assertion by the Veteran that such relationships exist.  Similarly, the only evidence suggesting that the Veteran's pes planus was aggravated by service is his own allegation on the matter.  These bare assertions do not amount to evidence indicating a relationship between the Veteran's current claimed disabilities and military service.   See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), upholding a Court of Appeals for Veterans Claims (Court) finding that a VA examination was not necessary when the only information of record suggesting a relationship between an already service-connected disability and three claimed disabilities were the Veteran's own assertions).  Notably, in regard to pes planus the evidence does include assertions that the Veteran experienced foot pain during service and that he was issued special boots but this does not suggest that his underlying 3rd degree pes planus noted on entry into service was actually aggravated, only that he experienced the symptom of pain associated with this pre-existing 3rd degree pes planus and was afforded these boots for this pre-existing condition.  Accordingly, a VA examination with nexus opinions is not necessary in relation to any of the Veteran's claims.   

The Board has found nothing to suggest that there is any outstanding available evidence with respect to the Veteran's claims.  No further action is required to comply with the duty to notify and assist the Veteran in developing the facts pertinent to his claims.  

II.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303. Certain listed, chronic disabilities, including arthritis, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim.  38 C.F.R. § 3.303(b).  But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is one of these chronic diseases but psychiatric disorder, which does not involve psychosis, pes planus and hip and back disability not involving arthritis are not among these chronic diseases.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Also, a disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

Generally, when a disorder is noted on service entrance or a veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.   A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service (presumption of aggravation), unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  In such cases, the record must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The presumption of aggravation only requires evidence of an actual worsening of a preexisting condition during service; it does not require direct evidence of nexus, that is, that the worsening was caused by service.  Smith v. Shinseki, 24 Vet. App. 40, 47-48 (2010).  Under § 1153, once a veteran establishes worsening, "the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."  Horn v. Shinseki, 25 Vet. App. 231, 235 n.6 (2012) (citing Wagner, 370 F.3d at 1096). 
A flare-up of symptoms, in the absence of an increase in the underlying disability, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); see also Green v. Derwinski, 1 Vet. App. 320, 323 (1991) (evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation).  Further, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In deciding this claim, the Board must determine the probative value of all of the evidence submitted, so of both the lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence also is "credible", or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board additionally must determine whether the evidence also is credible).  Only if the evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The third and final step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, a medical opinion was not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death). 

In certain instances, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

On the other hand, laypersons equally have been found not competent in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In ultimately rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Bilateral pes planus

The Veteran was noted to have 3rd degree pes planus at his May 1969 induction examination.  He was assigned a physical profile of 1.  At his separation examination, the feet were noted to be normal with no foot problems noted and the Veteran reported that he considered himself to be in good health.  He was again assigned a physical profile of 1.  Because, the pes planus was specifically noted at induction, the Veteran cannot be considered sound on entry.  Consequently, the Board must consider whether this pre-existing pes planus was aggravated by service, including the baseline consideration of whether the pes planus is shown to have increased in severity during service.  

Aside from the notation during induction, the service treatment records are entirely negative for any findings or complaints of right foot pathology.  Also, the Veteran has merely asserted that he believes that his third degree pes planus was aggravated during service, reasoning that he spent five months marching, exercising and training during this time and that he did not engage in similar physical activity after service.   He testified that post-service he worked in an English shipyard as ship fitter, putting metal parts together on ships.  Additionally, in a May 2011 statement, a fellow service member reported that the men used to tease the Veteran about his feet during service because he would have boots issued and then would complain so much about his feet bothering him that he would be issued a new pair.  The fellow service member indicated that the Veteran had complained so much that "I guess he got tired of it and just stopped and made due with the pain."  

The post-service medical evidence of record does not show any foot complaints prior to April 2001.  VA medical records from 2001 to 2006 do show evaluation and treatment for foot pathology.  In April 2001, the Veteran complained of occasional pain in his 'flat feet.'  In December 2002, he complained of ongoing right foot pain that had gotten progressively worse the past 3 to 4 months.  In January 2003, physical examination showed severe bilateral pes planus and bunions with antalgic gait and tenderness in the right medial mid arch with swelling but no erythema.  He was subsequently measured for steel-toed shoes with a high and wide toe box to accommodate prescribed inserts.  In July 2003, it was noted that the Veteran had previously fractured his right foot.  He reported that that he continued to have right foot pain and that he was no longer working because of the pain.  Physical examination showed that the right heel was tender inferiorly without erythema or increased heat and that there was pes planus.  The diagnostic impression was foot pain, most likely from plantar fasciitis.  An X-ray was to be obtained to rule out fracture and the Veteran was to be measured for inserts.  

In an August 2003 letter, a Veterans Center counselor indicated that while a client since November 2002, the Veteran had expressed frustration due to continuous foot pain along with loss of employment.  The counselor noted that the Veteran had worked as a ship fitter for the previous 30 years, the last 10 years as a superintendent.  The counselor indicated that the job required constant standing, climbing and walking from one station to the other to ascertain the quality of the product.  The Veteran had indicated that his overall pain until recently had been somewhat manageable.  However, due to having to compensate when walking, his hips and back had been affected as well making it impossible for him to continue his duties.  Thus, he officially retired in May 2003.  

At a November 2003 VA medical visit, the Veteran was found to have bilateral severe pes planovalgus with partial correction by inserts.  Custom molded inserts with wedging as necessary were ordered to bring the heels and feet into proper alignment.  

At a December 2005 VA medical examination, the Veteran reported a history of flat feet.  He indicated that he was fitted with special boots during service but denied any other treatment while in the military.  He also reported being seen by VA in the previous 3 to 4 years for plantar fasciitis for which he was prescribed a cane and orthotics.  Currently, he reported that he had intermittent bilateral heel pain of 3 to 4 on a 10 point scale.  He reported flares of pain at least twice a month where his pain would increase to a 10 and last for 3 or 4 days.  Precipitating factors included walking and standing and the pain was better with rest.  He was taking Clinoril every day for pain.  He reported up to a 10 percent additional limitation of motion/function due to flare-up.  Functionally, he reported pain walking or standing for long periods of time and indicated that he was unable to perform any jumping.  

Physical examination showed that the Veteran had bilateral hallux valgus.  His bunions were nontender and he had a medial deviation of the Achilles tendons, consistent with pes planus.  He had pain walking on his heels and toes.  He everted his feet while walking and walked with a limp when not using a cane.  The pertinent diagnostic assessment was bilateral pes planus with associated plantar fasciitis and hallux valgus deformity.  The examiner noted that the Veteran had an impairment of his feet, which would preclude him from walking long distances.  However, he as capable of performing in an occupation that would not require excessive walking or standing.  It was noted that he would not be able to continue in his past job working in a shipyard (i.e. climbing or walking for extended periods of time).  

In March 2006, the Veteran was measured for diabetic shoes and custom inserts and in May 2006, these inserts were provided for him.  

The Veteran's feet were also evaluated in conjunction with a claim for Social Security Administration (SSA) benefits in May 2006.  At that time, it was noted that he had a history of pes planus.  The Veteran reported that he would use his cane when his foot pain would flare-up.  Physical examination showed a slow but satisfactory gait pattern.  The Veteran was found to have Grade II to III pes planus.  He also had bilateral hallux valgus with full range of the great toe bilaterally and rather significant tenderness to palpation of the right heel pad compatible with plantar fasciitis.  The pertinent diagnostic assessment was bilateral pes planus with hallux valgus.  

Subsequently VA medical records from 2007 to 2011 also show evaluation and treatment for foot related problems.  In October 2007, the Veteran was afforded a podiatry consultation where he reported that his right ankle had become painful three weeks previously while walking across the street and since then he had experienced a numbness and tingling sensation, worse at the end of the day and bothersome at night.  Physical examination showed medial deviation of the talar head probably due to soft tissue laxity including partial/complete tearing of the tibial posterior tendon or dysfunction.  The diagnostic assessment was possible rupture of the tibialis posterior tendon.  A subsequent MRI then showed partial tear of the tibialis posterior tendon and the Veteran was prescribed a walking boot for immobilization.  

In March 2010, the Veteran was provided with shoes and inserts.  In May 2011, the Veteran was similarly fitted for orthotics.  In July 2011, the Veteran was noted to   to be diabetic with onychomotic toenails.   

The above summarized evidence weighs against a finding that the Veteran's pre-existing pes planus actually underwent a permanent increase in severity during service.  His lay testimony, along with that of his fellow serviceman, does indicate that during service he was issued special boots and that he experienced foot pain resulting from marching and other forms of exercise and training.  However, there is no indication from this testimony that this pain constituted an actual worsening of the underlying pes planus as opposed to a temporary symptom in response resulting from these activities.   Once again, the service treatment records are entirely negative for any problems of right foot pathology or complaints of right foot problems subsequent to the induction examination.  In May 1969, there was a single notation of a swollen left foot, but no mention of pes planus and no indication of any worsening of pes planus.  No other objective findings or diagnosis was provided.  There is also no record of the Veteran being put on any profiles and the Veteran has not reported that he was subjected to any such limitation.  He was assigned a physical profile of 1 for his feet both at entry and separation from service, suggesting no change in his foot condition.  Further, the Veteran has not asserted that he was having problems with his feet at the time of separation or that he continued to have foot problems upon separating from service, nor has he reported that he needed to wear special footwear, to use inserts or to use any other prosthetic devices subsequent to service and prior to such equipment being issued to him by VA after 2001.  To the contrary, the medical evidence indicates that the Veteran worked as ship fitter for the greater part of 30 years without experiencing foot problems, only beginning to experience them during the latter part of his career in approximately 2001, apparently without the use of special shoes or inserts.  Moreover, although the Veteran testified that his ship fitter position did not strain his feet in the same manner as his five months of military marching, exercising and training, it is evident from his above-mentioned reporting to his Veteran's Center counselor that his job did put significant strain on his feet over a much longer period of time as it required constant standing, climbing and walking from one station to the other over at least his last 10 years of work.   

Consequently, the evidence, including that submitted by the Veteran, simply indicates that he experienced pain (particularly while marching, exercising and training) from his grade 3 pes planus and one instance of swelling of his left foot during service, but that he was able to fully perform his duties without receiving any other medical treatment and that he was not experiencing any problems with his feet at the time of separation (as indicated by the negative feet findings on separation examination, the Veteran's report of being in good health at that time and the lack of any report by the Veteran then or subsequently of foot problems being present at separation).  Thus, it does not tend to show that the underlying pes planus increased in severity during service.  38 C.F.R. § 3.306(b).   Consequently, the Veteran has not met the initial burden of presenting evidence of such an increase.  Accordingly, given that an increase in severity of the pes planus is not shown, the Veteran, the presumption of aggravation is not for application and service connection on the basis of aggravation is not warranted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Horn, 25 Vet. App. 231, 235 n.6 (2012) (citing Wagner, 370 F.3d at 1096).  The Board also notes that although the Veteran has been shown to suffer from other current foot problems, including hallux valgus, plantar fasciitis and tibialis posterior tendon pathology, some of which have been associated with his pes planus, a relationship between these problems in service is neither shown nor alleged.  In sum, service connection may not be awarded for a foot disorder.  The preponderance of the evidence is against the claim and it must be denied.  Alemany, 9 Vet. App. 518 (1996).

Hip and low back disabilities

The evidence shows current diagnoses of hip and back pathology, including bilateral degenerative joint disease of the hips and lumbar spine degenerative arthritis.  However, the service treatment records do not show any findings or complaints of low back or hip pathology.  Also, Veteran has not contended that he experienced any such problems during service.  Instead, he has affirmatively reported hip pain beginning in approximately 2000 and back pain beginning as early as 1994.  The Veteran has asserted that his training, exercise and marching in service must have caused his hip and low back disabilities because he did not participate in such vigorous activities post-service and/or because these problems have been caused by his pes planus.  He stated at his hearing in September 2010 that he did not suffer and back or hip injuries during service and indicated that his current disabilities were a "delayed reaction" from his in-service activities.

As explained above, there is no basis for awarding service connection for pes planus.  Thus, there is no basis for awarding service connection for hip and low back disability as secondary to this disability, as a matter of law.  38 C.F.R. § 3.310.  Also, the weight of the evidence is against a finding that the Veteran's current hip and back disabilities are related to any activity in service.  As noted, the Veteran is not shown to have experienced low back problems prior to 1994, approximately 23 years after service, and is not shown to have experienced hip problems prior to 2000, approximately 29 years after service.  A lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Also, as evidenced by the August 2003 Veteran's Center counselor's report, the Veteran has affirmatively reported a job history that involved significant standing, climbing and walking, with resulting foot pain, leading to compensation when walking, which in turn led to his hip and low back problems.  Thus, the Veteran's own report of his medical history does not support a finding that the current back and hip disabilities are related to his activities during service.   Additionally, although the Veteran has opined that his current hip and back disabilities are related to service, (through a mechanism other than continuity of symptomatology since service) as a layperson with no demonstrated expertise in discerning the etiology of such disabilities, he is not competent to provide such an opinion.  See Jandreau, 492 F. 3d 1372 (Fed. Cir. 2007).

In sum, the Veteran's hip and low back disabilities were not shown in service or for many years thereafter and are not shown to be related to service.  Additionally, service connection for these disabilities as secondary to pes planus cannot be awarded as Veteran's claim for service connection for pes planus has been denied.  Accordingly, service connection may not be awarded on a direct, secondary or presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  The preponderance of the evidence is against these claims and they must be denied.  Alemany, 9 Vet. App. 518 (1996).

Acquired psychiatric disorder

The medical evidence of record clearly shows that the Veteran has a current psychiatric disorder, diagnosed as depressive disorder by a November 2005 VA psychologist, treating VA mental health professionals and the Veteran's counselor from the Veteran's Center.  The depressive disorder has also been manifested by panic attacks at times.  The Veteran has also testified that he was hospitalized during service for a panic attack that he experienced during basic training in conjunction with an exercise in the gas chamber.  He has indicated that when he entered the chamber, he was not able to put on his gas mask quick enough and as a result, he panicked.  Although a record of this episode and the subsequent hospitalization is not contained in the service treatment records, in his May 2011 statement, the Veteran's fellow serviceman indicated that he did recall that the Veteran had experienced an anxiety attack during service where he passed out and had to be treated at the hospital for 2 or 3 days.  Consequently, affording the Veteran the benefit of the doubt, the Board will concede the Veteran did experience a panic attack during service.  However, other such problems during service are neither shown nor alleged; the Veteran was found psychiatrically sound on separation examination and he also reported that he was in good health at that time.   

The evidence also does not otherwise show that the Veteran's current depression with panic attacks is related to the lone panic attack he experienced in service, however.  In this regard, during the November 2005 VA psychological evaluation, the Veteran reported that his psychiatric history had otherwise been unremarkable until approximately 5 or 6 years previously when he thought he had an attack of vertigo at work.  He indicated that he continued to have significant problems after this and was ultimately diagnosed with depression.  He noted that he had also been coping with a number of other stressors including his multiple medical problems as well as his wife's diagnosis and treatment for breast cancer.  He did not make any mention of the panic attack he experienced during service.   Similarly, in the August 2003 letter, the Veteran's Center counselor indicated that the Veteran had been a client since November 2002 and had expressed depression related to his physical health and loss of employment.  The counselor did not note that the Veteran had reported any problems with psychiatric functioning during service.  Additionally, the VA psychiatric records similarly show a history of depression beginning within a similar time frame.  The Veteran testified in September 2010 that he only had once panic attack during service in basic training (as described above), and then only three since his separation from service; thus, there is no indication of a continuity of symptomatology.  Once again, a lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   Also, none of the mental health evidence of record provides any indication of relationship between the current depression with panic attacks and the lone panic attack during service.    

Thus, the evidence indicates that the Veteran's panic attack in service was simply an isolated event related to a particularly stressful experience; that this pathology subsequently resolved without any further problems during service; and that the Veteran's current psychiatric problems are related to much more contemporaneous factors.   Although the Veteran has opined that his current psychiatric disorder is related to service, (through a mechanism other than continuity of symptomatology since service) as a layperson with no demonstrated expertise in discerning the etiology of such disability, he is not competent to provide such an opinion.  See Jandreau, 492 F. 3d 1372 (Fed. Cir. 2007).  Accordingly, as the Veteran's current psychiatric disorder is not shown to be related to service, including the lone panic attack experienced therein, the preponderance of the evidence is against this claim and it must be denied.  Alemany, 9 Vet. App. 518 (1996).
 
ORDER

Entitlement to service connection for a bilateral foot disorder is denied. 

Entitlement to service connection for a bilateral hip disorder, to include as secondary to a bilateral foot disorder, is denied.

Entitlement to service connection for a low back disorder, to include as secondary to a bilateral foot disorder, is denied.  

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


